Title: Louisa Catharine Smith to Mary Smith Cranch, 18 March 1792
From: Smith, Louisa Catharine
To: Cranch, Mary Smith


My Dear Aunt
Philadelphia March 18 1792
Excuse my intrudeing upon you a moment with a recital of a line from your Niece, Who is authorised from the feelings of her own heart And from a desire of her Aunts to gratify a request which she anxiously solicited me to comply with, I cannot object to the request altho it is a painful one, to informe you how extreemly sick my Aunt has been, I fear you have been anxiously distressed to hear particularly of her health If you should have heard of it transiently it will make you still more uneasy as I presume you have, news of this kind generaly drops from one person to another, Five weeks she has been confined to her Chamber with an inflammatory rheumatism and intermitting fever both combined together, one alone would have been quite enugh to contend with But where there is a complication of disorders, it makes them the more difficult to throw off, Wee are in great hopes that she is much better after haveing blisters applied and going through the various opperation’s which a sick person has to undergoe, Wee think her greatly mended for the better, so much so that she begins to talk of giting in readiness to set out for Braintree the last of April,—
Wee have been whondering what is the reason their is not any letters from Braintree I heard my Aunt say it was a great while since she had heard from you, I hope Mrs Norton injoys her health very well, good health is an injoyment which we do not know how to prize untill we feel the want of it, give me leave to congratulate you upon the Birth of a nother grandson, little Richard I suppose begins to be very Talkative and amuseing to you, In a very short time wee are to loose Mrs Smith she with the family saile for England in a few days, and all of us very loth to part with her,
Please to present my Respects to my Uncle, and To rejoice in the recovery of his health Please to offer my Love to my Cousins,—
And believe me to be with the / most profound Respect and esteem / your affectionate Niece
Louisa Smith
